 



Exhibit 10.45
TIME WARNER CABLE INC.
2007 ANNUAL BONUS PLAN
I.     Purpose
     The purpose of the Plan is to establish a program of incentive compensation
for designated officers and/or key executive employees of Company and its
subsidiaries and divisions that is directly related to the performance results
of the Company and such employees. The Plan provides annual incentives,
contingent upon continued employment and meeting certain corporate goals, to
certain key executives who make substantial contributions to the Company.
II.     Definitions
     “Board” means the Board of Directors of the Company.
     “Bonus Award” means the award, as determined by the Committee, to be
granted to a Participant based on that Participant’s level of attainment of his
or her goals established in accordance with Articles IV and V.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means either (i) the Board or (ii) a committee selected by the
Board to administer the Plan and composed of not less than two directors, each
of whom is an “outside director” (within the meaning of Section 162(m) of the
Code). If at any time such a Committee has not been so designated, the
Compensation Committee of the Board shall constitute the Committee or if there
shall be no Compensation Committee of the Board, the Board shall constitute the
Committee.
     “Company” means Time Warner Cable Inc. together with each of its
subsidiaries.
     “Designated Beneficiary” means the beneficiary or beneficiaries designated
in accordance with Article XIII hereof to receive the amount, if any, payable
under the Plan upon the Participant’s death.
     “162(m) Bonus Award” means a Bonus Award which is intended to qualify for
the performance-based compensation exception to Section 162(m) of the Code, as
further described in Article VII.
     “Participant” means any officer or key executive designated by the
Committee to participate in the Plan.
     “Performance Criteria” means objective performance criteria established by
the Committee with respect to 162(m) Bonus Awards. Performance Criteria shall be
measured in terms of one or more of the following objectives:



--------------------------------------------------------------------------------



 



 

2
     (i) earnings before or after taxes, interest, depreciation and/or
amortization;
     (ii) net earnings (before or after taxes);
     (iii) net income (before or after taxes);
     (iv) operating income before or after depreciation and amortization (and
including or excluding capital expenditures);
     (v) operating income (before or after taxes);
     (vi) operating profit (before or after taxes)
     (vii) book value;
     (viii) earnings per share (before or after taxes);
     (ix) market share;
     (x) return measures (including, but not limited to, return on capital,
invested capital, assets, equity);
     (xi) margins;
     (xii) share price (including, but not limited to, growth measures and total
shareholder return);
     (xiii) sales or product volume growth;
     (xiv) productivity improvement or operating efficiency;
     (xv) costs or expenses;
     (xvi) shareholders’ equity;
     (xvii) revenues or sales;
     (xviii) cash flow (including, but not limited to, operating cash flow, free
cash flow and cash flow return on capital);
     (xix) revenue-generating unit-based metrics;
     (xx) expense targets;
     (xxi) objective measures of customer satisfaction;
     (xxii) working capital targets;
     (xxiii) measures of economic value added;
     (xxiv) inventory control; or
     (xxv) enterprise value.
The foregoing criteria may relate to the Company, one or more of its Affiliates
or one or more of its or their divisions or units, or departments or functions,
or any combination of the foregoing, and may be applied on an absolute basis
and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with Section 162(m) of the Code (or any successor section
thereto), the Performance Criteria may be calculated without regard to
extraordinary items.
Each grant of a 162(m) Bonus Award shall specify the Performance Criteria to be
achieved, a minimum acceptable level of achievement below which no payment or
award will be made, and a formula for determining the amount of any payment or
award to be made if performance is at or above the minimum acceptable level but
falls short of full achievement of the specified Performance Criteria.
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Criteria to be unsuitable, the Committee may modify



--------------------------------------------------------------------------------



 



 

3
such Performance Criteria or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable; provided, however, that no such modification shall be made if the
effect would be to cause a 162(m) Bonus Award to fail to qualify for the
performance-based compensation exception to Section 162(m) of the Code. In
addition, at the time performance goals are established as to a 162(m) Bonus
Award, the Committee is authorized to determine the manner in which the
Performance Criteria related thereto will be calculated or measured to take into
account certain factors over which the Participant has no control or limited
control including changes in industry margins, general economic conditions,
interest rate movements and changes in accounting principles.
     “Performance Period” means the period during which performance is measured
to determine the level of attainment of a Bonus Award, which shall be the fiscal
year of the Company.
     “Plan” means the 2007 Time Warner Cable Inc. Annual Bonus Plan.
III.     Eligibility
     Participants in the Plan shall be selected by the Committee for each
Performance Period from those officers and key executives of the Company and its
subsidiaries whose efforts contribute materially to the success of the Company.
No employee shall be a Participant unless he or she is selected by the
Committee, in its sole discretion. No employee shall at any time have the right
to be selected as a Participant nor, having been selected as a Participant for
one Performance Period, to be selected as a Participant in any other Performance
Period.
IV.     Administration
     The Committee, in its sole discretion, will determine eligibility for
participation, establish the maximum award which may be earned by each
Participant (which may be expressed in terms of dollar amount, percentage of
salary or any other measurement), establish goals for each Participant (which
may be objective or subjective, and based on individual, Company, subsidiary
and/or division performance), calculate and determine each Participant’s level
of attainment of such goals, and calculate the Bonus Award for each Participant
based upon such level of attainment.
     Except as otherwise herein expressly provided, full power and authority to
construe, interpret, and administer the Plan shall be vested in the Committee,
including the power to amend or terminate the Plan as further described in
Article XVI. The Committee may at any time adopt such rules, regulations,
policies, or practices as, in its sole discretion, it shall determine to be
necessary or appropriate for the administration of, or the performance of its
respective responsibilities under, the Plan. The Committee may at any time
amend, modify, suspend, or terminate such rules, regulations, policies, or
practices.
V.     Bonus Awards
     The Committee, based upon information to be supplied by management of the
Company and, where determined as necessary by the Board, the ratification of the
Board, will



--------------------------------------------------------------------------------



 



 

4
establish for each Performance Period a maximum award (and, if the Committee
deems appropriate, a threshold and target award) and goals relating to Company,
subsidiary, divisional, departmental and/or functional performance for each
Participant and communicate such award levels and goals to each Participant
prior to or during the Performance Period for which such award may be made.
Bonus Awards will be earned by each Participant based upon the level of
attainment of his or her goals during the applicable Performance Period;
provided that the Committee may reduce the amount of any Bonus Award in its sole
and absolute discretion. As soon as practicable after the end of the applicable
Performance Period, the Committee shall determine the level of attainment of the
goals for each Participant and the Bonus Award to be made to each Participant.
VI.     Payment of Bonus Awards
     Bonus Awards earned during any Performance Period shall be paid as soon as
practicable following the end of such Performance Period and the determination
of the amount thereof shall be made by the Committee. Payment of Bonus Awards
shall be made in the form of cash. Bonus Award amounts earned but not yet paid
will not accrue interest.
VII.     162(m) Bonus Awards
     Unless determined otherwise by the Committee, each Bonus Award awarded
under the Plan shall be a 162(m) Bonus Award and will be subject to the
following requirements, notwithstanding any other provision of the Plan to the
contrary:

  1.   No 162(m) Bonus Award may be paid for years after 2007 unless and until
the shareholders of the Company have approved the Plan in a manner which
complies with the shareholder approval requirements of Section 162(m) of the
Code.     2.   A 162(m) Bonus Award may be made only by a Committee which is
comprised solely of not less than two directors, each of whom is an “outside
director” (within the meaning of Section 162(m) of the Code).     3.   The
performance goals to which a 162(m) Bonus Award is subject must be based solely
on Performance Criteria. Such performance goals, and the maximum, target and/or
threshold (as applicable) Bonus Amount payable upon attainment thereof, must be
established by the Committee within the time limits required in order for the
162(m) Bonus Award to qualify for the performance-based compensation exception
to Section 162(m) of the Code.     4.   No 162(m) Bonus Award may be paid until
the Committee has certified the level of attainment of the applicable
Performance Criteria.     5.   The maximum amount of a 162(m) Bonus Award is
$10 million to a single Participant.

VIII.     Termination of Employment



--------------------------------------------------------------------------------



 



 

5
     Except as otherwise provided pursuant to an employment agreement between
the Participant and the Company, a Participant shall be eligible to receive
payment of his or her Bonus Award earned during a Performance Period, so long as
the Participant is employed on the last day of such Performance Period,
notwithstanding any subsequent termination of employment prior to the actual
payment of the Bonus Award. In the event of a Participant’s death prior to the
payment of a Bonus Award which has been earned, such payment shall be made to
the Participant’s Designated Beneficiary or, if there is none living, to the
estate of the Participant.
IX.     Reorganization or Discontinuance
     The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from merger, consolidation or
other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company will make appropriate provision for the preservation of
Participants’ rights under the Plan in any agreement or plan which it may enter
into or adopt to effect any such merger, consolidation, reorganization or
transfer of assets.
     If the business conducted by the Company shall be discontinued, any
previously earned and unpaid Bonus Awards under the Plan shall become
immediately payable to the Participants then entitled thereto.
X.     Non-Alienation of Benefits
     A Participant may not assign, sell, encumber, transfer or otherwise dispose
of any rights or interests under the Plan except by will or the laws of descent
and distribution. Any attempted disposition in contravention of the preceding
sentence shall be null and void.
XI.     No Claim or Right to Plan Participation
     No employee or other person shall have any claim or right to be selected as
a Participant under the Plan. Neither the Plan nor any action taken pursuant to
the Plan shall be construed as giving any employee any right to be retained in
the employ of the Company.
XII.     Taxes
     The Company shall deduct from all amounts paid under the Plan all federal,
state, local and other taxes required by law to be withheld with respect to such
payments.
XIII.     Designation and Change of Beneficiary
     Each Participant may indicate upon notice to him or her by the Committee of
his or her right to receive a Bonus Award a designation of one or more persons
as the Designated Beneficiary who shall be entitled to receive the amount, if
any, payable under the Plan upon the death of the Participant. Such designation
shall be in writing to the Committee. A Participant may, from time to time,
revoke or change his or her Designated Beneficiary without the consent of any
prior Designated Beneficiary by filing a written designation with the Committee.
The last such designation received by the Committee shall be controlling;
provided, however, that no



--------------------------------------------------------------------------------



 



 

6
designation, or change or revocation thereof, shall be effective unless received
by the Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt.
XIV.     Payments to Persons Other Than the Participant
     If the Committee shall find that any person to whom any amount is payable
under the Plan is unable to care for his or her affairs because of incapacity,
illness or accident, or is a minor, or has died, then any payment due to such
person or his or her estate (unless a prior claim therefor has been made by a
duly appointed legal representative) may, if the Committee so directs, be paid
to his or her spouse, a child, a relative, an institution maintaining or having
custody of such person, or any other person deemed by the Committee, in its sole
discretion, to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Company therefor.
XV.     No Liability of Committee Members
     No member of the Committee shall be personally liable by reason of any
contract or other instrument related to the Plan executed by such member or on
his or her behalf in his or her capacity as a member of the Committee, nor for
any mistake of judgment made in good faith, and the Company shall indemnify and
hold harmless each employee, officer, or director of the Company to whom any
duty or power relating to the administration or interpretation of the Plan may
be allocated or delegated, against any cost or expense (including legal fees,
disbursements and other related charges) or liability (including any sum paid in
settlement of a claim with the approval of the Board) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or bad faith.
XVI.     Termination or Amendment of the Bonus Plan
     The Committee may amend, suspend or terminate the Bonus Plan at any time;
provided that no amendment may be made without the approval of the Company’s
shareholders if the effect of such amendment would be to cause outstanding or
pending 162(m) Bonus Awards to cease to qualify for the performance-based
compensation exception to Section 162(m) of the Code.
XVII.     Unfunded Plan
     Participants shall have no right, title, or interest whatsoever in or to
any investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, Beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan.



--------------------------------------------------------------------------------



 



 

7
     The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.
XVIII.     Section 409A of the Code.
     To the extent applicable, notwithstanding anything herein to the contrary,
the Plan and Bonus Awards issued hereunder (including 162(m) Bonus Awards) shall
be interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of the Plan. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A of
the Code and related Department of Treasury guidance, prior to payment to such
Participant of such amount, the Company may (a) adopt such amendments to the
Plan and Bonus Awards (including 162(m) Bonus Awards) and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
the Committee determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Bonus Awards (including
162(m) Bonus Awards) hereunder and/or (b) take such other actions as the
Committee determines necessary or appropriate to avoid or limit the imposition
of an additional tax under Section 409A of the Code.
XIX.     Governing Law
     The terms of the Plan and all rights thereunder shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws.
XX.     Effective Date
     The effective date of the Plan is February 14, 2007.

 